Citation Nr: 0832725	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for post-traumatic stress disorder (PTSD); and if 
so, whether service connection for this condition is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida in which the RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for PTSD had not been received.


FINDINGS OF FACT

1.  In a June 2002 decision, the RO in St. Petersburg, 
Florida denied service connection for PTSD.  Following 
receipt of notification of that determination, the veteran 
did not initiate a timely appeal of the denial, and the 
decision became final.

2.  The evidence received since the RO's June 2002 denial of 
service connection for PTSD includes a diagnosis of PTSD.

3.  At an August 2004 VA examination, the examiner opined 
that the veteran did not meet the diagnostic criteria for 
PTSD.  


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002) 
and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).

2.  The evidence received since the RO's June 2002 
determination is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As to the new and material aspect of the veteran's claim for 
entitlement to service connection for PTSD, the Board is 
granting that element of the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

As to the underlying de novo claim for service connection for 
PTSD, the above notice requirements were satisfied by a May 
2004 letter.  In addition, following the letter, the May 2005 
statement of the case was issued.  Also, to whatever extent 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
assigning a disability rating or effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  As will be discussed in the following 
decision, the Board is denying the veteran's service 
connection claim.  As such, no rating or effective date will 
be assigned.

With regard to VA's duty to assist, the veteran has been 
accorded a pertinent VA examination, and all available 
treatment records, cited by the veteran, have been obtained 
and associated with his claims folder.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  New and Material Evidence

Evidence of record at the time of the June 2002 RO decision 
included no reports of treatment or findings of PTSD during 
or after service.  As there was no evidence of PTSD, the RO 
denied service connection for the claimed condition.  The 
veteran did not appeal this decision to the Board.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103.

In a statement received by the RO in March 2004, the veteran 
requested that his claim for service connection for PTSD be 
reopend.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the June 2002 RO decision, there was no 
evidence of diagnosed PTSD.  Additional evidence received 
since that earlier decision now includes such evidence.  
Specifically, in a February 2004 Miami Vet Center statement 
signed by a Readjustment Counseling Therapist, and counter 
signed by a psychologist, a diagnosis of PTSD noted.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of diagnosed PTSD has been 
presented.  Thus, the Board finds that the additional 
evidence received since the last prior final denial of 
service connection for PTSD raises a reasonable probability 
of substantiating the claim for service connection.  This 
additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

B.  De Novo Decision On The Merits

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD has been received, we must now address 
the de novo issue of entitlement to service connection for 
this condition.  

The veteran contends that he developed PTSD as a result of 
his experiences in Vietnam.  Specifically, he has described 
coming under enemy fire almost daily, being seriously wounded 
in the leg during a mortar attack, and witnessing other 
soldiers being wounded as his primary stressors.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2007).

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD in conformance 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association 
(DSM-IV), section 309.81; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).  
Where the record shows the veteran engaged in combat, as 
here, and the claimed stressors are related to, and 
consistent with combat, the veteran's descriptions of them 
may establish there occurrence.  38 C.F.R. § 3.303(f).  

In the present case, while the record reflects a diagnosis of 
PTSD, it also reveals a subsequent finding that he does not 
have PTSD.  For the reasons described below, the Board finds 
that later opinion to be more probative.  

The service medical records reflect that the veteran was 
wounded in action while serving in Vietnam in November 1968, 
and that he was honorably discharged due to those injuries in 
June 1968.  These records are, however, negative for findings 
or treatment of any psychiatric disorder, including PTSD.  

The earliest evidence of record reflecting PTSD is the 
February 2004 written statement from the Miami Vet Center, 
which describes symptoms, including, in part, intrusive 
thoughts and nightmares of traumatic events in Vietnam, 
depressed mood, and feelings of estrangement from others 
since return from Vietnam.  The document indicates a 
diagnosis of PTSD "secondary to his experiences in 
Vietnam."

Subsequently, the veteran underwent a VA PTSD examination in 
August 2004.  The case file was reviewed prior to the 
examination.  The veteran reported that, while he thinks 
about Vietnam a lot, he is not bothered by his memories 
because he was not in that many combat situations.  He voiced 
that he sometimes gets irritated easily, but otherwise had no 
complaints.  He stated that he is pleased with his social 
life and his relationships with others, and is employed full 
time.  On objective examination, he was alert and oriented 
times three, neatly dressed, and had good eye contact and a 
congruent mood.  Based on these findings, the examiner 
determined that "his symptoms at this time do not meet 
criteria for a diagnosis of PTSD."

In weighing the probative value of the foregoing conflicting 
medical opinions, the Board has considered a number of 
factors, including the chronology and context of the 
opinions, the professional status of the individuals who 
provided the opinions, the psychiatric history of the veteran 
as reflected by the evidence of record, and the veteran's 
reported symptomatology.  

The August 2004 VA PTSD examination was conducted subsequent 
to the veteran's diagnosis of PTSD, and is the most recent 
evaluation of his mental health status.  Because that 
examination was a formal evaluation conducted with the 
specific purpose of addressing the disability on appeal, the 
examiner had the benefit of access to the claims file, which 
was reviewed prior to the evaluation, and which contains all 
of the available evidence relative to the claim, including 
the February 2004 statement from the Miami Vet Center.  As 
such, the VA examiner had the benefit of a larger, and more 
complete, picture of the veteran's symptoms and psychiatric 
history.  

Unlike the VA examination report, which was prepared by a 
medical doctor, the Vet Center statement was prepared by a 
counseling therapist, and co-signed by a psychologist.  
Additionally, while the Vet Center document thoroughly 
describes the stressors and symptoms on which the PTSD 
diagnosis was based, there is no indication that the 
examining provider was privy to the veteran's service medical 
records, post-service medical records, or any evidence other 
than the veteran's volunteered history and self-reported 
symptoms.  In this regard, the Board notes that while the 
veteran is competent to describe his symptoms, in this case, 
he has provided different accounts of his psychiatric 
symptoms.  While the Vet Center document shows the veteran 
reporting anger/rage reactions, intrusive thoughts and 
nightmares of traumatic events in Vietnam, and feelings of 
estrangement from others since return from Vietnam, the VA 
examination report reflects that he his not bothered by his 
memories of Vietnam, that he is pleased with his social life 
and his relationships with others, and that while he 
sometimes gets irritated easily, he has no other complaints.  
Accordingly, the veteran's statements do not credibly 
describe his psychiatric symptoms.  

The Board also notes that until 2004, when he started 
attending combat veterans group sessions at the Miami Vet 
Center, the record is entirely absent of complaints or 
treatment of any psychiatric disorder, including PTSD.  This 
35-year period without post-service treatment weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, at the August 2004 VA examination, he 
indicated that he had not attended group sessions for the 
last three weeks because he had to work.  That he would cease 
therapy soon after it began further supports the VA 
examiner's opinion that he does not have PTSD symptoms.  

The Board acknowledges and appreciates the veteran's service 
to our country.  However, based on the foregoing facts, we 
find that the preponderance of the evidence does not 
demonstrate that he has PTSD incurred or aggravated in such 
service.   

ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


